Citation Nr: 0402231	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 
1996, for the grant of service connection for irritable bowel 
syndrome status post bowel obstruction.  

2.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome status post bowel obstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The veteran and his wife testified before a Decision Review 
Officer at a hearing held at the RO in June 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and VA 
has fulfilled its duty to inform and the duty to assist the 
veteran.  

2.  The RO received the veteran's claim for digestive 
disability, now diagnosed as irritable bowel syndrome, status 
post obstruction, on May 20, 1996.  

3.  From May 1996 to the present the veteran's irritable 
bowel syndrome has been manifested primarily by irregular 
bowel movements with intermittent diarrhea and constipation 
accompanied by abdominal distress.  


CONCLUSIONS OF LAW

1.  An effective date earlier than May 20, 1996, for the 
award of service connection for irritable bowel syndrome, 
status post obstruction, is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2003).  

2.  The criteria for an initial rating in excess of 30 
percent for irritable bowel syndrome, status post 
obstruction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7319 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than May 20, 
1996, for the award of service connection for irritable bowel 
syndrome, and he contends that the disability is more 
disabling than is reflected by the currently assigned 30 
percent rating.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified in pertinent part at 
38 U.S.C.A. §§ 5202, 5103, 5103A (West 2002).  VA 
subsequently issued its implementing regulation at 38 C.F.R. 
§ 3.159 (2003).  

The VCAA eliminates the threshold requirement that a claimant 
submit evidence of a well-grounded claim.  Instead, the law 
and regulation provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim unless 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  VA is to notify a claimant 
and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice VA is to inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  

The RO issued a letter to the veteran in October 2001, which 
was intended to satisfy the notification requirements of the 
VCAA pertaining to the veteran's claim seeking service 
connection for digestive disability due to residuals of his 
in-service appendectomy.  In a recent precedent opinion, 
VAOPGCPREC 8-03, the VA General Counsel held that in appeals 
that are generated by a notice of disagreement with a VA 
rating determination on a claim for which VA has already 
given the notice required by 38 U.S.C. § 5203(a), VA must 
issue a statement of the case if the disagreement is not 
resolved, but the VCAA does not require VA to provide 
additional notice of the information and evidence necessary 
to substantiate the newly raised claim.  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the 
issues on appeal arise out of the veteran's disagreement with 
the RO determination as to effective date and initial rating 
on the veteran's service connection claim.  As the RO 
fulfilled the notice and duty to assist requirements on the 
service connection claim and has issued a statement of the 
case concerning the effective date of the award of service 
connection for irritable bowel syndrome and the propriety of 
the initial rating assigned for the disability, the Board is 
satisfied that VA has complied with the requirements of the 
VCAA and implementing regulation with respect to the current 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been provided VA examinations in 
connection with his irritable bowel syndrome, and he has not 
disputed the findings on those examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence or information that could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and 
implementing regulation.  In view of the completely developed 
record in this case, any possible violation of the VCAA 
requirements by the RO in this case would constitute harmless 
error.  

Background

Service medical records show that the veteran developed right 
lower quadrant pain while at sea in mid-September 1973.  He 
was transferred to an Australian vessel where an appendectomy 
was performed.  In the operation report, the surgeon noted 
that the appendix was moderately inflamed, but there was no 
free serous fluid.  Two days postoperatively the veteran was 
transferred to Tripler Army Medical Center for follow-up 
postoperative care.  While hospitalized, he developed 
increasing right lower quadrant pain and tenderness, and his 
temperature spiked.  Needling of the wound was negative.  The 
veteran received an 8-day course of antibiotics and remained 
afebrile for two days off antibiotics.  He was discharged to 
duty in mid-October 1973, after one week's convalescent 
leave.  The final diagnoses were status postoperative 
appendectomy and suspected pelvic abscess, not proven.  

The veteran reportedly did well until December 1973 when he 
developed right lower quadrant pain, fever and vomiting; the 
impression of the examiner at the dispensary was acute 
abdomen, probably secondary to abdominal abscess with 
peritonitis.  He was sent to the emergency room at Tripler 
Army Medical Center where examination revealed tenderness 
with much guarding in the right lower quadrant with a 
suggestion of a mass in the area of the appendectomy scar.  
He was readmitted to Tripler Army Medical Center.  Findings 
were reported in the hospital course discharge note as right 
lower quadrant abscess secondary to ruptured appendix.  
Treatment consisted of drainage and irrigation, and the 
veteran was hospitalized from early December 1973 to late 
January 1974, when he was discharged to light duty.  On 
admission to a Navy medical holding company, the diagnosis 
was listed as cellulitis and abscess, trunk area.  He was 
released from the medical holding company in mid-February 
1974, and two days later when he was seen in the surgical 
clinic at Tripler Army Medical Center, it was noted he had no 
fever and reported occasional sharp pain.  The wound was dry 
and healed.  He was discharged to full duty.  At his July 
1976 examination for release from active duty, the veteran 
gave a history of an appendix operation with an abscess.  The 
physician commented that the veteran had a pelvic abscess 
status post appendectomy and that it was asymptomatic at 
present.  Examination revealed an abscess scar next to the 
appendectomy scar.  

In August 1976, the veteran filed a claim for service 
connection for lower stomach abscess.  At a VA examination in 
November 1976 the veteran had no gastrointestinal complaints.  
He reported occasional sharp pains and cramps in the right 
lower quadrant when tired or when using his abdominal muscles 
excessively.  The diagnosis was status post appendectomy with 
irrigation and drainage of appendiceal abscess for acute 
appendicitis.  

In a December 1976 rating decision, the RO denied service 
connection for pelvic abscess stating is was claimed by the 
veteran and not shown by the evidence of record.  At the same 
time, the RO granted service connection for the veteran's 
appendectomy scar with a noncompensable rating.  The RO 
notified the veteran of its decision and informed him of his 
appellate rights.  He did not appeal.  

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received by VA on May 20, 1996, the veteran 
stated that 1973 was the beginning of Crohn's disease, 
misdiagnosed as appendicitis and leading to "perintonides."  
In a statement that accompanied the VA Form 21-526, the 
veteran said that in September 1995 he had undergone surgery 
to remove scar tissue from his colon.  He said that at that 
time the doctors told him he had Crohn's disease and had 
Crohn's disease when his appendix was removed.  

In May 1997, the RO received an operative report from 
Fairview Ridges Hospital showing the veteran underwent a 
colonoscopy in October 1993.  It was noted in the report that 
the indication for the procedure was that the veteran had 
episodic painless bright red blood from his rectum and 
constipation, diarrhea and abdominal bloating.  The 
assessment after the procedure included irritable bowel 
syndrome.  

Also received in May 1997 were a hospital discharge summary, 
consultation report and operative report from Chisago Health 
Services pertaining to hospitalization from August to 
September 1995.  The veteran gave a history of surgery in 
service for a ruptured appendix.  He said he developed 
complications and was hospitalized for six months and lost 
100 pounds.  When hospitalized in 1995, he was admitted 
through the emergency room with abdominal pain.  He had had 
pain for about four days with bloody diarrhea.  He had 
recently been diagnosed as having Crohn's disease by a 
gastroenterologist.  He had had intermittent problems with 
nausea, vomiting and pain for some time prior to that; the 
veteran estimated that he had started developing some 
diarrhea a year and a half earlier.  The veteran reported 
that his pain tended to be post-prandial, about an hour and a 
half after eating; he said he had vomiting on a couple of 
occasion.  During hospitalization, the veteran underwent a 
colonoscopy and exploratory laparotomy with lysis of 
adhesions.  The exploratory laparotomy revealed approximately 
six inches of terminal ileum that was adherent to the 
surrounding bowel, to the cecum and to the anterior abdominal 
wall.  These adhesions were removed with sharp dissection.  
The surgeon stated that he was surprised that the veteran did 
not have more extensive disease.  Palpation of the bowel 
along its entire course revealed no obstructive lesions.  
Apart from the adhesions, which were on the serosal surface, 
the bowel looked quite normal.  Post-operatively the veteran 
had an ileus, which the surgeon said was slowly resolving.  
In the discharge summary, the surgeon said that the etiology 
of the veteran's pain remained a considerable mystery given 
the very minimal findings at the time of surgery.  The 
principal diagnoses reported in the discharge summary 
included adhesions of the ileum, Crohn's colitis and history 
of ruptured appendix with subsequent peritonitis.  

Additional records received from Chisago Health Services in 
May 1997 show that the veteran was seen the emergency room in 
November 1995 and February 1996.  In November 1995, he 
indicated that he had been seen in emergency rooms on a few 
occasions over the last few weeks for what he felt were 
Crohn's exacerbation.  At the November 1995 visit, he 
complained of increasing abdominal pain, worse on the left 
side, with frequent loose stools.  He said he had been very 
nauseated, but had not vomited.  On examination, there was 
mild diffuse pain throughout the abdomen with no localizing 
tenderness, no guarding and no rebound.  The assessment was 
probable Crohn's exacerbation.  In February 1996, the veteran 
presented at the emergency room with epigastric/chest pain.  
He was noted to have a history of a duodenal ulcer and a 
history of Crohn's disease.  The veteran reported the 
symptoms with Crohn's disease were crampy right lower 
quadrant pain and bloody stools, which he had last had ten 
days earlier.  He was also noted to have a history of 
irritable bowel disease related to adhesions related to 
ruptured appendix and fistula formation many years earlier.  
The veteran said this all improved after he had exploratory 
laparotomy and lysis of adhesions.  After examination, the 
assessment was recurrent right upper quadrant/epigastric pain 
with radiation to the right shoulder, consistent with 
previous duodenal ulcer disease.  

Outpatient records from Chisago Health Services show that in 
May 1996 the veteran was seen with complaints of increasing 
abdominal pain over the past week.  He said that he had also 
developed some recurrent diarrhea and in the last 24 hours 
had been having intermittent rectal bleeding.  On 
examination, there was diffuse tenderness to palpation 
throughout the abdomen with no guarding or rebound.  The 
impression was history of Crohn's disease with recurrent pain 
and rectal bleeding, suspect exacerbation.  

The report of an October 1996 neurology consultation report 
from the neurology department of the University of Minnesota 
medical school noted that the veteran's past medical history 
was significant for having had an appendectomy with 
subsequent peritonitis.  It was noted that he had also had 
significant digestive symptoms and at least at one point was 
diagnosed as having Crohn's disease.  The physician further 
noted that the veteran's gastrointestinal symptoms had 
largely been controlled by dietary manipulations.  

Outpatient records from Fairview Lakes Regional Health Care 
show that in August 1998 the veteran was seen for follow-up 
pertaining to fibromyalgia.   He complained of continuing 
discomfort in his left testicle radiating into his left groin 
and also complained of pain shooting down into his left leg.  
He also stated he had had one episode of bowel incontinence 
and one episode of bladder incontinence over approximately 
the past week.  The physician said it sounded like both of 
these may have followed some urgency and he just could not 
hold it and make it to the bathroom.  After examination, the 
assessment was: fibromyalgia, improved; pain in oral cavity, 
suspect secondary to dental disease; low back and left leg 
pain with mild bladder dysfunction, rule out spinal stenosis; 
chronic left testicular pain; and chronic depression.  
Approximately two weeks later, he denied any bowel or bladder 
incontinence, and in October 1998 he denied any bowel or 
bladder problems.  When seen in July 1999 with complaints of 
worsening low back pain and numbness and tingling in his 
lower legs, he denied any bowel or bladder incontinence or 
retention.  The assessment at that time was back pain.  
Similarly, in August 1999 when being seen for follow-up on 
his back pain and lumbar radiculopathy, the veteran reported 
no bowel or bladder dysfunction.  

Outpatient records from Fairview Lakes Regional Health Care 
show that when seen in January 2000, the veteran reported 
that he had been having difficulties with abdominal cramps 
and diarrhea for the past several weeks.  He said there was 
no blood in the stools and said he had no nausea or vomiting.  
The physician noted the veteran had a past history of 
irritable bowel and had also had rectal polyps removed in the 
past.  The veteran was not presently taking anything for his 
irritable bowel and said his abdomen had been pretty stable.  
He said he had had one attack in December 1999, but otherwise 
had had a "real good winter."  The assessment after 
examination included abdominal pain and diarrhea, suspect 
irritable bowel.  The physician said that with regard to the 
abdominal pain and diarrhea, he would put the veteran back on 
Fibercon tablets, and if that did not work, he would add 
Cholestyramine, one packet once or twice daily for the loose 
stools.  

Fairview Lakes Regional Health Care records show that when 
seen in November 2000, the veteran said he was having 
problems with flare-up of his irritable bowel syndrome, 
experiencing cramping abdominal pain and frequent diarrhea.  
He said that certain foods seemed to make it worse, 
especially tomatoes.  On examination, the abdomen was soft 
and nontender with no masses, guarding or rebound.  The 
assessment included abdominal pain, diarrhea, and irritable 
bowel syndrome.  When the veteran was seen in December 2000 
with complaints of substernal chest pain, it was noted on 
review of systems that the veteran reported no nausea or 
vomiting.  He said his irritable bowel had been worse over 
the past three or four weeks.  On examination, his abdomen 
was soft, non-tender and non-distended.  

Fairview Lakes Regional Health Care outpatient records show 
that when seen relative to complaints of back pain in October 
and November 2001, the veteran reported he had no bowel or 
bladder incontinence.  

At a December 2001 VA examination, the veteran was seen for a 
possible endoscopy and evaluation of ongoing problems with 
irregular bowels.  The physician noted that the veteran 
continued to have significant problems with irregular bowel 
habits.  At the examination, he denied bleeding.  After 
examination, the physician suggested no additional endoscopic 
evaluation was currently needed.  The physician stated that 
he discussed dietary intervention and other conservative 
measures with the veteran to better regulate his irregular 
bowel habits.  The physician said the veteran was aware of 
this and continued to work at this diligently on a daily 
basis.  In summary, the physician said the veteran had a 
significant number of issues related to the irregular 
bowel/irregular bowel habits that caused some significant 
ongoing issues for him.  The physician said the veteran was 
able to manage reasonably well but continued to have problems 
on an ongoing basis.  

The veteran and his wife testified at a hearing held before a 
Decision Review Officer at the RO in June 2002.  At the 
hearing, the veteran testified that he was in the bathroom 8 
to 10 times a day and that his symptoms could range from 
constipation to diarrhea within a matter of an hour.  He said 
that he was limited in what he could eat because many foods 
made his irritable bowel worse.  He said he had had a 
constant stomachache, gastritis and constant diarrhea for 
years and it was getting worse.  He said that when he was on 
a road trip, he had to stop often because of his irritable 
bowel.  He also testified that the irritable bowel was 
painful and dehydrated him.  He said it caused a lot of 
problems in his personal life.  He testified that one time he 
had an accident when he got out of his car to go to a 
doctor's office.  He testified that he did not have accidents 
daily because he had learned how to live with the situation.  

The veteran testified that internal problems with his 
intestines and stomach became really pronounced in the early 
1990s.  He testified that irritable bowel was finally 
diagnosed in 1993 and in 1995 he became very ill with the 
irritable bowel and the scar tissue blocking his colon.  At 
the hearing, the veteran's wife testified that the veteran 
had had accidents and that he was embarrassed by it.  She 
testified that it made it difficult to go away from home 
because he could not go very far and could only be gone for a 
short time.  She said that the veteran had to eat certain 
foods to accommodate the irritable bowel.  

In a statement received in June 2002, the veteran's daughter 
stated that since the veteran's surgery to remove the scar 
tissue on his intestines, the veteran had not been able to 
eat certain foods and had to be in the bathroom frequently.  
She said he had stomach cramps and was always in the 
bathroom.  In a statement received in June 2002, the 
veteran's brother said the veteran had problems with his 
bowels since service, culminating with hospitalization in the 
mid1990s for bowel problems including blockage of his bowel.  
The brother said he believed this was possible due to severe 
internal scarring from having his appendix removed and having 
a subsequent massive infection in service.  The veteran also 
submitted a statement from his grandson who lives with him.  
The grandson said that whenever he and the veteran did things 
together, the veteran had to take several breaks to go to the 
bathroom and was sometime in there a long time and had a bad 
stomachache.  

In July 2002, VA received records for the veteran from 
Burnsville Medical Center.  The records are dated from June 
1988 to August 1994.  They include a May 1991 record entry 
showing the veteran was seen with complaints of diarrhea and 
stomach cramps for four days, but no nausea or emesis.  A 
stool sample revealed Giardia.  He was treated with Flagyl 
and erthythromycin.  In December 1991, the veteran presented 
with very loose, watery stools and gave a history of diarrhea 
and bloating for the past two weeks.  The assessment after 
examination was diarrhea of uncertain etiology.  In June 
1993, he was seen with complaints of stomach pains and a lot 
of bowel movements.  He also reported a great deal of family 
stress.  On examination, there was tenderness in the 
epigastric region. The assessment was gastritis.  

Records received in July 2002 show that the veteran was seen 
at the Burnsville Medical Center in October 1993 with 
complaints of abdominal pain.  He had been seen at the 
emergency room two days earlier and had had diarrhea since he 
had used Metamucil as suggested, and since then had had 
diarrhea.  In late October 1993, he reported that the pain 
was a little bit worse with eating.  The veteran said he felt 
his symptoms might be related to his previous ruptured 
appendix.  It was noted that a recent upper gastrointestinal 
series had been normal, an ultrasound had been normal and a 
colonoscopy had been essentially normal.  On examination, 
there was mild tenderness of the lower abdomen.  The 
assessment was abdominal pain.  The physician said it 
appeared to be more spastic colon than anything else more 
serious.  

At a VA examination conducted in July 2002, the veteran 
complained of irregular bowel movements with intermittent 
diarrhea and constipation, anal pain and right lower flank 
abdominal pain.  On examination, the abdomen was distended 
with significant accumulation of fat tissue. The abdomen was 
soft with no organomegaly or masses revealed.  The physician 
reviewed the veteran's history, and his conclusion after 
examination was status post appendectomy complicated with 
postoperative peritonitis and adhesion process with a history 
of multiple bowel scars and surgical relief of bowel 
obstruction in 1995.  

Earlier effective date

In a rating decision dated in April 2002, the RO granted 
service connection for bowel obstruction effective October 
31, 2000, and assigned a 10 percent rating.  The veteran 
disagreed with the effective date for the award and also 
disagreed with the assigned rating.  Following the June 2002 
hearing and review of the record, the Decision Review 
Officer, in a decision dated in December 2002, granted an 
effective date of May 20, 1996, for the award of service 
connection for irritable bowel syndrome, status post bowel 
obstruction, and assigned a 30 percent rating from that date.  
The veteran continued his appeal.  

The Board must determine the proper effective date for the 
award of service connection for irritable bowel syndrome, 
status post bowel obstruction.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151 
(2002).  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2002).  The 
effective date of a grant of disability compensation, such as 
based on a grant of service connection, is the day following 
separation from active service or the date entitlement arose 
if claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R § 3.400(b)(2)(i) (2002).  

The Board notes that the essential elements for the 
establishment of entitlement to service connection are:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In this case, the veteran filed a claim for lower stomach 
abscess in August 1976, shortly after separation from 
service.  In a December 1976 rating decision, the RO denied 
service connection for a pelvic abscess on the basis that it 
was not shown by the evidence of record.  The veteran did not 
file a notice of disagreement with that decision, and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
October 2000, the veteran claimed there was clear and 
unmistakable error in the December 1976 rating decision that 
denied service connection for pelvic abscess.  In a rating 
decision dated in July 2001, the RO determined that the 
reason for the December 1976 denial was clearly wrong because 
the veteran's service medical records contain many 
discussions of the development of a pelvic abscess following 
his appendectomy.  Nonetheless, the RO concluded that the 
error was harmless because at the VA examination in November 
1976 there were no findings of a pelvic abscess.  The RO 
explained that the proper reason for the December 1976 denial 
of service connection for pelvic abscess was that it was 
acute and transitory and was not found on last exam.  

The veteran has not disagreed with the July 2001 RO decision.  
Rather, he has disagreed with the May 20, 1996, effective 
date for the award of service connection for irritable bowel 
syndrome, status post bowel obstruction.  The veteran's 
representative points out that the evidence shows the veteran 
has had ongoing problems related to bowel obstruction for 
many years, and the veteran contends that service connection 
for his condition should be granted from the day after he was 
released from active duty.  

As was outlined earlier, the effective date for the grant of 
service connection based on an original claim for benefits is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In 
this case, the veteran did not file a claim for digestive 
disability within the first year following separation.  The 
service connection effective date will therefore be the date 
of receipt of the claim or date entitlement to service 
connection for the digestive disability arose, whichever is 
later.  

Review of the record shows that the date of receipt of a 
claim for service connection for digestive disability is May 
20, 1996, when the veteran filed a claim contending that 
Crohn's disease was present in service and was misdiagnosed 
as appendicitis.  

As outlined earlier, the record does include evidence that 
the veteran had digestive complaints earlier than the date of 
his claim.  For example, the veteran's brother has said that 
the veteran had problems with his bowels since service, and 
there is medical evidence documenting digestive complaints by 
the veteran in May 1991.  There is evidence that in October 
1993 the veteran said he felt his abdominal pain and diarrhea 
might be related to what he said was his ruptured appendix in 
service.  The record also shows that the exploratory 
laparotomy in September 1995 revealed adhesions, which the 
surgeon related to the veteran's in-service appendectomy and 
peritonitis.  Arguably this is the date entitlement arose, as 
this is the earliest date when the all elements, that is, the 
showing of current disability, in-service incurrence, and 
medical nexus, were present such that service connection for 
irritable bowel syndrome could be established.  The veteran's 
belief as to the relationship expressed in 1993 could not 
provide the needed nexus opinion because as a layperson, he 
is not competent to provide medical opinions as to diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The medical records establishing entitlement to service 
connection predate the May 20, 1996, receipt of claim but 
cannot serve as an informal claim for service connection for 
service connection for digestive disability because they do 
not indicate an intent to apply for the benefit, which is an 
essential element of an informal claim under 38 C.F.R. 
§ 3.155.  In any event, VA received that medical evidence, as 
well as all other medical evidence documenting the digestive 
disability, after May 1996.  

Again, the proper effective date for service connection is 
the date of claim or date entitlement arose, whichever is 
later.  As the date of receipt of the claim for digestive 
disability, May 20, 1996, is later than the date entitlement 
to service connection arose, it is the proper effective date.  
Review of the record reveals no correspondence or application 
received prior to May 20, 1996, that may be construed as a 
claim for service connection for irritable bowel syndrome.  
There is, therefore, no basis for the award of an effective 
date earlier than May 20, 1996, for the grant of service for 
irritable bowel syndrome status post bowel obstruction.  

Irritable bowel syndrome status post bowel obstruction rating

Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition that 
approximates the anatomical location, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27 (2003); see 
Lendemann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Digestive system rating criteria

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

Diagnostic Code 7301 pertains to adhesions of the peritoneum, 
and is for consideration when there is a history of operative 
or other traumatic or infectious (intra-abdominal), process 
and at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  See note following 38 C.F.R. § 4.114, Diagnostic Code 
7301.  

Adhesions of the peritoneum resulting in mild disability 
warrant a noncompensable rating while adhesions producing 
moderate disability, with pulling pain on attempting work or 
aggravated by movement of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention warrant a 10 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7301.  A 30 
percent rating may be assigned for adhesions that produce 
moderately severe disability, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain than required 
for a 50 percent rating.  Adhesions resulting in severe 
disability, where there is definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage warrant a 50 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7301. 

Diagnostic Code 7319 pertains to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Mild disability 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress warrants a noncompensable 
rating.  Moderate disability with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  Severe disability manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Diagnostic Code 7332 is used to rate impairment of rectal and 
anal sphincter control.  A noncompensable evaluation is 
warranted for healed or slight impairment of the rectal and 
anal sphincter without leakage.  A 10 percent rating requires 
constant slight leakage or occasional moderate leakage.  A 30 
percent rating is appropriate if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad.  Impairment of the rectal and anal 
sphincter that is manifested by extensive leakage and fairly 
frequent involuntary bowel movements warrants a 60 percent 
rating.  Complete loss of sphincter control warrants a 100 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Analysis

Review of the record for the period under consideration, that 
is, from May 20, 1996, onward, shows that the veteran's 
irritable bowel syndrome has been manifested primarily by 
irregular bowel movements with intermittent diarrhea and 
constipation accompanied by abdominal distress.  

It is the judgment of the Board that the veteran's service-
connected digestive disability is appropriately rated under 
Diagnostic Code 7319, as it most closely matches his symptoms 
of bowel disturbances and abdominal distress.  The record 
suggests that from May 1996, the veteran continued to have 
recurrent diarrhea and abdominal tenderness and cramps 
although he has, at least for some periods of time, been able 
to control his gastrointestinal symptoms by dietary 
manipulations.  Although the medical record shows that on one 
occasion the veteran reported that he had a bowel accident, 
the veteran and his wife have testified that he has had other 
accidents and has been limited in his activities.  The 
veteran has testified that he has had a constant stomachache 
for years and needs to use the bathroom 8 to 10 times a day.  
He reports his symptoms can range from constipation to 
diarrhea within a matter of an hour.  Notwithstanding the 
presence of periods when the veteran's symptoms have 
apparently been less intense, it is the judgment of the Board 
that his service-connected disability can be fairly described 
as diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, indicating severe 
disability under Diagnostic Code 7319, thereby supporting the 
currently assigned 30 percent rating under that code.  

The Board has considered the possibility of a higher rating 
under other diagnostic codes, such as Diagnostic Code 7301, 
which pertains to adhesions of the peritoneum.  That code may 
be considered in this case as there is a history of an 
operative or infections intra-abdominal process and there has 
been shown to be disturbance of motility and the presence of 
pain.  The veteran's symptoms of constipation and diarrhea 
might qualify for a 10 percent rating under Diagnostic Code 
7301 because a 10 percent rating may be assigned when there 
is pulling pain on attempting work or aggravated by movement 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  No higher rating would, however, be appropriate 
under that code as there is no showing of the presence of 
partial bowel obstruction, by X-ray or otherwise, which would 
be required for a rating higher than 10 percent Diagnostic 
Code 7301.  In this regard, no obstruction has been shown 
since the September 1995 surgery.  This pre-dates the rating 
period, which starts in May 1996, and is not relevant to the 
rating.  

The Board has also considered whether a higher rating could 
be assigned if the veteran's irritable bowel syndrome, status 
post bowel obstruction, were rated by analogy under 
Diagnostic Code 7332, which pertains to impairment of 
sphincter control in the rectum and anus.  As was noted 
earlier, a 30 percent rating under that code requires 
occasional involuntary bowel movements necessitating the 
wearing of a pad, and a 60 percent rating requires extensive 
leakage and fairly frequent involuntary bowel movements.  
Here, the veteran and his wife have testified that the 
veteran has had bowel accidents, but there is no indication 
in the medical records or from their testimony that the 
frequency and severity of such accidents is such that they 
result in occasional moderate leakage or that the accidents 
have required that he wear a pad.  Rather the record suggests 
that the bowel accidents have been rare, and the veteran 
manages to reach the bathroom, albeit frequently, and has 
otherwise avoided bowel accidents by dietary management.  

On review of the record, the Board concludes that the 
symptoms associated with the veteran's service-connected 
irritable syndrome, status post bowel obstruction, are 
appropriately rated under Diagnostic Code 7319.  The record 
supports a 30 percent rating under that code, and there is no 
other code or rating consideration that would allow the 
assignment of a rating in excess of 30 percent for that 
disability.  

In deciding this claim, the Board has deemed the veteran as 
competent to describe his gastrointestinal symptoms.  In 
fact, the Board has relied in part on the testimony of the 
veteran and his wife as to the veteran's symptoms in 
affirming the 30 percent rating under Diagnostic Code 7319.  
The competent medical evidence, which includes private 
records and VA examination reports, fails to establish his 
entitlement to further compensation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §3.159 
(laypersons are competent to report observable symptoms but 
without medical training are not competent to address 
diagnoses or etiology).  

In compliance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has reviewed the record with consideration 
of the possibility of staged ratings during the appeal period 
from the date of the veteran's claim, but finds no basis for 
the assignment of a rating in excess of 30 percent at any 
time.  This is because the Board finds that with relatively 
minor fluctuations that the level of disability has been 
essentially the same throughout the appeal period and 
supports the assigned 30 percent rating.  

ORDER

Entitlement to an effective date earlier than May 20, 1996, 
for the grant of service connection for irritable bowel 
syndrome status post bowel obstruction is denied.  

Entitlement to an initial rating in excess of 30 percent for 
irritable bowel syndrome status post bowel obstruction is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



